             Case 3:20-cv-00991-JCH Document 21-1 Filed 09/15/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


JAKUB MADEJ
                                                              CIVIL ACTION NO.
                        PLAINTIFF                             3:20-cv-00991-JCH

V.

YALE UNIVERSITY, YALE HEALTH

                       DEFENDANTS
                                                              SEPTEMBER 15, 2020

                      AFFIDAVIT OF PATRICK M. NOONAN, ESQUIRE

        I, Patrick M. Noonan, being duly sworn, depose and say that:

        1.      I am over the age of eighteen years and believe in the obligation of an oath.

        2.      I make this affidavit of my own personal knowledge.

        3.      I am a partner at the law firm of Donahue, Durham & Noonan, P.C. and represent

the defendants in the above-captioned matter.

        4.      I also represent the defendants in Madej v. Yale University, 3:20-cv-00133, an

action brought by Jakub Madej against Yale University and several of its employees.

        5.      On March 4, 2020, Mr. Madej filed a motion for ex parte temporary restraining

order in Madej v. Yale University, 3:20-cv-00133, seeking an order enjoining Yale University

from denying him a prescription for medication. See, ECF No. 28.

        6.      In his motion and the attached affidavit, Mr. Madej made representations regarding

the medical treatment he received from Yale Health.

       7.       By filing that motion and the attached affidavit, Mr. Madej placed his medical

treatment at issue.
          Case 3:20-cv-00991-JCH Document 21-1 Filed 09/15/20 Page 2 of 4



        8.        Since Mr. Madej placed his medical treatment at issue, I, as counsel for the

defendants, asked Caroline Hendel, Esq., an attorney in the Office of the General Counsel at Yale

University, to obtain a copy of Mr. Madej's medical records from Yale Health.

        9.        Paul Hoffman, PhD, the Chief of Mental Health and Counseling at Yale Health,

thereafter provided me with a copy of Mr. Madej's medical records from Yale Health.

        10.       On March 5, 2020, I filed the Defendants' Brief in Opposition to Plaintiffs

Application for Temporary Restraining Order under seal. $ee, ECF No. 32.

        11.    Attached to that brief was an affidavit from one of the Yale Health medical

providers who treated Mr. Madej and the copy of Mr. Madej's medical records from Yale Health

that was provided to me by Dr. Hoffman. See, ECF No. 32.

        12.    On March 5, 2020, I asked Colleen Noonan Davis, Esq., an associate employed at

my law firm, to e-mail the Defendants' Brief in Opposition to Plaintiffs Application for

Temporary Restraining Order, the affidavit of the medical provider, and Mr. Madej's medical

records to the Court and Mr. Madej prior to the telephonic hearing addressing Mr. Madej's motion

for ex parte restraining order that was scheduled to occur that afternoon.

       13.     I have only requested and received a copy of Mr. Madej's medical records from

Yale Health in connection with the defense of Yale University against claims brought by Mr.

Madej, and only after the plaintiff placed his medical treatment at issue.

       14.     With the exception of the Court and Mr. Madej, I have not provided a copy of Mr.

Madej's medical records from Yale Health, or requested that a copy be provided, to anyone outside

of my law firm.




                                                 2
         Case 3:20-cv-00991-JCH Document 21-1 Filed 09/15/20 Page 3 of 4




Dated at Guilford, Connecticut this 15th day of September, 2020.




                                                      Patrick M. Noonan, Esq.




STATE OF CONNECTICUT
                                     ) ss. Guilford
COUNTY OF NEW HAVEN



       Subscribed and sworn to before me this 15th day of September, 2020.




                                                           Pd                ii-kpc ko
                                                      Notary Public

                                                             Deborah J. Hackett
                                                               NOTARY PUBLIC
                                                             State of Connecticut
                                                        My Commission Expires 6/30/2023




                                                3
          Case 3:20-cv-00991-JCH Document 21-1 Filed 09/15/20 Page 4 of 4




                                        CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court's electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court's CM/ECF System.


                                                                        /s/
                                                               Patrick M. Noonan




                                                 4
